ORDER

PER CURIAM.
AND NOW, this 27th day of December, 2007, the appeals at 111 & 115 MAP 2006 are hereby QUASHED, This court’s affirmance of the Commonwealth Court’s order dated April 16, 2007 by opinion and Order at Commonwealth of Pennsylvania, Dep’t of Education v. Chester-Upland Special Board of Control et al., — Pa.-, 938 A.2d 1000 (2007), granting the Department of Education’s Application to Substitute Parties has the effect of substituting the Empowerment Board of Control of the Chester-Upland School District for the Special Board of Control of the Chester-Upland School District. Therefore, the Special Board of Control of the Chester-Upland School District is no longer a party to this appeal. See, e.g., Blackwell v. Commonwealth, State Ethics Comm’n, 523 Pa. 347, 567 A.2d 630 (1989) (holding quashal is appropriate when entity was “out of existence”).